DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. The arguments relate to the amendments, which are being taught by the new Warren reference as set forth below, and thus the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-5, 7-14, 16-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockmaster (US Patent 9510991) in view of Warren (EP 0564177 A1).
Regarding claim 1, Stockmaster teaches a body weight support system (Figure 1; as shown), comprising: a support track (Figure 1; 120) having a first portion (Figure 17; the portion 810a) with a slope substantially equal to zero and a second portion with a non-zero slope (Figure 17; 810e); a trolley (Figure 1; 130) having a support assembly (Figure 1; 430) and a drive assembly (Column 3; lines 54-61), the support assembly configured to support at least a portion of a body weight of a user (Column 4; lines 2-3), the drive assembly configured to suspend the the first portion of the support track being devoid of protrusions such that the gear is disengaged as the drive wheel moves the trolley along the first portion of the support track. Warren teaches the drive assembly having a gear (Figure 4; 62) configured to engage a set of protrusions (Figure 4; 40, the gear 62 engages the protrusions formed by the roller chain to lock the device in position and add traction when descending/ascending stairs) along the second portion of the support track to increase an amount of traction as the drive wheel moves the trolley along the second portion of the support track, the first portion of the support track being devoid of protrusions such that the gear is disengaged as the drive wheel moves the trolley along the first portion of the support track (Figure 3; the portion which is horizontal is shown as devoid of the roller chain and it’s protrusions (40), whereas the portion which is sloped is shown as having them). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to 
Regarding claim 2, Stockmaster teaches the first surface has a first elevation and the second surface has a second elevation different from the first elevation (Column 5; lines 50-57, the flat portion would be the first portion and the inclined or stair portion would be the second portion).
Regarding claim 3, Stockmaster teaches the first surface has a first elevation, the support assembly configured to support a predetermined portion of the body weight of the user as the user moves along the first surface, the second surface has a second elevation different from the first elevation, the support assembly configured to support the predetermined portion of the body weight of the user as the user moves along the second surface, and the support assembly configured to transition from a first configuration to a second configuration as the user moves from the first surface to the second surface (Column 11, lines 7-40).
    Regarding claim 4, Stockmaster teaches the support track has a third portion with a slope substantially equal to zero, the second portion of the support track disposed between the first portion and the third portion, the drive wheel is configured to move the trolley from the third portion of the support track when the user moves along a third surface separate from the second surface (Figure 17; first portion would be 810a, second portion 810e, third portion 810d).
Regarding claim 5, Stockmaster teaches the first portion of the support track is disposed at a first elevation associated with an elevation of the first surface and the third portion of the support track is disposed at a second elevation associated with an elevation of the second surface, the first elevation is different from the second elevation (Column 5; lines 50-57, if there are stairs or a ramp, then there has to be at least one point at a different elevation that would be the third portion. For example, if 810e is steps going up to a platform and then steps going down, then the first portion would be 810d, and the second portion would be the steps, and the third portion the platform at the top of the steps, which platform would be at a different elevation than 810d, if the steps all go up or down, then the portion immediately after the steps which was flat would be portion 3).
Regarding claim 7, Stockmaster teaches wherein the second surface is at least one of an incline, a decline, or a plurality of stairs (Figure 17; 810e).
Regarding claim 8, Stockmaster wherein the drive wheel is in contact with a substantially smooth surface of each of the first portion, the second portion, and the third portion of the support track (Column 6; lines 49-55 notes that 124 could also be configured as a friction drive rather than a rack and pinion). Stockmaster does not teach the gear being disengaged from the support track when the trolley moves along the first portion and the third portion of the support track. Warren teaches the gear being disengaged from the support track when the trolley moves along the first portion and the third portion of the support track (Figure 3; the lack of sprocket chain in the horizontal portions of the track would allow free rotation of the gear 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
   Regarding claim 9, Stockmaster teaches a body weight support system, comprising: a support track(Figure 1; 120) having a first portion (Figure 17; 810a), a second portion (Figure 17; 810d), and a third portion (Figure 17; 810e) disposed between the first portion and the second portion; a slope of each of the first portion and the second portion being substantially equal to zero, a slope of the third portion being non-zero (810e is stairs and 810a and 810d are flat portions of the track); and a trolley (Figure 1; 130) having a support assembly (Figure 1; 430) and a drive assembly (Column 3; lines 54-61), the support assembly configured to support at least a portion of a body weight of a user (Column 4; lines 2-3), the drive assembly configured to suspend the trolley from the support track, the drive assembly having a drive wheel (Figure 3; 124 (Column 6; lines 49-55 notes that 124 could also be configured as a friction drive rather than a rack and pinion)) configured to move the trolley along the first portion of the support track when the user moves along a first surface (Figure 1; and Column 3 line 40-Column 4 line 27), along the second portion of the support track when the user moves along a second surface separate from the first surface (Column 5; lines 50-57, the flat portion would be the first portion and the inclined or stair portion would be the second portion), and along the third portion of the support track as the user moves between the first surface and the second surface (Figure 17; first portion would be 810a, second portion 810e, third portion 810d). Stockmaster does not teach the drive assembly having a gear configured to engage a set of protrusions along the third portion of the support track to increase an amount of traction as the drive wheel moves the trolley along the third portion of the support track, the first portion of the support track and the second portion of the support track being devoid of protrusions such that the gear is disengaged as the drive wheel moves the trolley along the first portion and along the second portion of the support track. Warren teaches the drive assembly having a gear (Figure 4; 62) configured to engage a set of protrusions (Figure 4; 40) along the third portion (Figure 3; sloped portion of 13) of the support track to increase an amount of traction as the drive wheel moves the trolley along the third portion of the support track (Figure 4; 62 engages 40 in order to increase traction of the device on the sloped portions of track) the first portion of the support track and the second portion of the support track being devoid of protrusions such that the gear is disengaged as the drive wheel moves the trolley along the first portion and along the second portion of the support track (Figure 3; the portion which is horizontal is shown as devoid of the roller chain and it’s protrusions (40), whereas the portion which is sloped is shown as having them; the horizontal portions are at the top and bottom of the sloped portions as shown in Figure 1; thus the first portion would be the leftmost portion of the track shown in figure 1 and the second portion would be the rightmost horizontal portion of the track shown in Figure 1, which, as shown in Figure 3, do not include chains 40). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
   Regarding claim 10, Stockmaster teaches a power rail (Column 7; lines 16-22) coupled to the support track, the power rail configured to be in electrical contact with a portion of the trolley as the trolley moves along the first portion of the support track, the second portion of the support track, and the third portion of the support track.
Regarding claim 11, Stockmaster teaches the support assembly is configured to support a predetermined portion of the body weight of the user as the trolley moves along the first portion of the support track, the second portion of the support track, and the third portion of the support track (Column 11, lines 7-40, describes that the amount of assistance for each zone may be pre-programmed to vary or stay the same over the track).
Regarding claim 12, Stockmaster teaches the first portion of the support track is disposed at a first elevation associated with an elevation of the first surface and the second portion of the support track is disposed at a second elevation associated with an elevation of the second surface, the first elevation is different from the second elevation (Column 5; lines 50-57, if there are stairs or a ramp, then there has to be at least one point at a different elevation that would be the third portion. For example, if 810e is steps going up to a platform and then steps going down, then the first portion would be 810d, and the second portion would be the steps, and the third portion the platform at the top of the steps, which platform would be at a different elevation than 810d, if the steps all go up or down, then the portion immediately after the steps which was flat would be portion 3).
  Regarding claim 13, Stockmaster teaches the first portion of the support track is disposed at a first elevation associated with an elevation of the first surface and the second portion of the support track is disposed at a second elevation associated with an elevation of the second surface, the first elevation is different from the second elevation, and the third portion of the support track is coupled between the first portion and the second portion (Column 5; lines 50-57, if there are stairs or a ramp, then there has to be at least one point at a different elevation that would be the third portion. For example, if 810e is steps going up to a platform and then steps going down, then the first portion would be 810d, and the second portion would be the steps, and the third portion the platform at the top of the steps, which platform would be at a different elevation than 810d, if the steps all go up or down, then the portion immediately after the steps which was flat would be portion 3).
Regarding claim 14, Stockmaster wherein the drive wheel is in contact with a substantially smooth surface of each of the first portion, the second portion, and the third portion of the support track (Column 6; lines 49-55 notes that 124 could also be configured as a friction drive rather than a rack and pinion). Stockmaster does not teach the gear being disengaged from the support track when the trolley moves along the first portion and the second portion of the support track. Warren teaches the gear being disengaged from the support track when the trolley moves along the first portion and the second portion of the support track. (Figure 3; the lack of sprocket chain in the horizontal portions (see also figure 1, first portion the leftmost horizontal down portion and second portion the rightmost horizontal upper portion) of the track would allow free rotation of the gear 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
Regarding claim 16, Stockmaster teaches a method of using a body weight support system including at least a trolley (Figure 1; 130) and a support track (Figure 1; 120), the trolley having a support assembly (Figure 1; 430) configured to support at least a portion of a body weight of a user (Column 4; lines 2-3) and a drive assembly (Column 3; lines 54-61) configured to movably suspend the trolley from the support track, the drive assembly including a drive wheel (Figure 3; 124 (Column 6; lines 49-55 notes that 124 could also be configured as a friction drive rather than a rack and pinion)), the method comprising: advancing the drive wheel along a first portion (Figure 17; 810a) of the support track to move the trolley in response to the user moving along a first surface (Column 10; lines 28-42); supporting a predetermined portion of the body weight of the user as the user moves along the first surface; advancing the drive wheel along a second portion of the support track (Figure 17; 810d) to move the trolley in response to the user moving along a second surface separate from the first surface; supporting the predetermined portion of the body weight of the user as the user moves along the second surface; and adjusting the support assembly after advancing the trolley along the first portion of the support track and prior to advancing the trolley along the second portion of the support track, the adjusting of the support assembly being (1) in response to the drive wheel being advanced along a third portion (Figure 17; 810e) of the support track disposed between the first portion and the second portion and (2) such that the support assembly supports the predetermined portion of the body weight of the user (Column 11, lines 7-40, describes that the amount of assistance for each zone may be preprogrammed to vary or stay the same over the track, thus requiring adjustment of the support depending on what is programmed between each zone). Stockmaster does not teach the drive assembly including a gear, the gear configured to engage a set of protrusions along the third portion of the support track to increase an amount of traction between the drive assembly and the support track as the drive wheel moves the trolley along the third portion; the first portion of the support track and the second portion of the support track being devoid of protrusions such that the gear is disengaged from the first portion and the second portion of the support track as the drive wheel moves the trolley along the first portion and the second portion of the support track, respectively. Warren teaches the drive assembly including a gear (Figure 4; 62); the gear configured to engage a set of protrusions (Figure 4; 40) along the third portion of the support track to increase an amount of traction between the drive assembly and the support track as the drive wheel moves the trolley along the third portion  (Figure 4; 62 engages 40 in order to increase traction of the device on the sloped portions of track); the first portion of the support track and the second portion of the support track being devoid of protrusions such that the gear is disengaged from the first portion and the second portion of the support track as the drive wheel moves the trolley along the first portion and the second portion of the support track, respectively (Figure 3; the portion which is horizontal is shown as devoid of the roller chain and it’s protrusions (40), whereas the portion which is sloped is shown as having them; the horizontal portions are at the top and bottom of the sloped portions as shown in Figure 1; thus the first portion would be the leftmost portion of the track shown in figure 1 and the second portion would be the rightmost horizontal portion of the track shown in Figure 1, which, as shown in Figure 3, do not include chains 40). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
  Regarding claim 17, Stockmaster teaches the first surface has a first elevation and the second surface has a second elevation different from the first elevation, the first portion of the support track being disposed a predetermined distance above the first surface, and the second portion of the support track being disposed the predetermined distance above the second surface (Column 5; lines 50-57, if there are stairs or a ramp, then there has to be at least one point at a different elevation that would be the third portion. For example, if 810e is steps going up to a platform and then steps going down, then the first portion would be 810d, and the second portion would be the steps, and the third portion the platform at the top of the steps, which platform would be at a different elevation than 810d, if the steps all go up or down, then the portion immediately after the steps which was flat would be portion 3).
   Regarding claim 18, Stockmaster teaches the third portion of the support track is coupled between the first portion and the second portion (Figure 17; 810e is between810a and 810d).
   Regarding claim 19, Stockmaster teaches wherein a slope of each of the first portion and the second portion of the support track is substantially equal to zero, a slope of the third portion of the support track being non-zero (810e is stairs and 810a and 810d are flat portions of the track).
Regarding claim 21, Warren teaches the gear is allowed to freely rotate as the drive wheel moves the trolley along the first portion of the support track (Figure 3; the lack of sprocket chain in the horizontal portions of the track would allow free rotation of the gear 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
Regarding claim 22, Warren teaches the gear is allowed to freely rotate as the drive wheel moves the trolley along the first portion of the support track and the second portion of the support track (Figure 3; the lack of sprocket chain in the horizontal portions of the track would allow free rotation of the gear 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”
Regarding claim 23, Warren teaches the gear is allowed to freely rotate as the drive wheel moves the trolley along the first portion of the support track and the second portion of the support track (Figure 3; the lack of sprocket chain in the horizontal portions of the track would allow free rotation of the gear 62). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the trolley of Stockmaster to include a gear system as in Warren in order “to provide a reliable tractive and stable interconnection with the stairway” (Paragraph 4) and “aid[ing] impaired persons in ascending or descending stairways.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673